DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments
This Office action is in response to the applicant’s communication filed on 7/26/2022.  Each argument and/or amendment directed towards a maintained rejection is addressed below.  Rejections/objections not repeated herein have been withdrawn.
Applicant’s arguments, see page 7, with respect to claim amendment made in view of the previous claim objections have been fully considered and are persuasive.  The previous claim objections have been withdrawn. 
Applicant's arguments, see pages 7-11, have been fully considered but they are not persuasive.  Applicant argues that it is unlikely that any grasping clip of St. Goar would be left behind after completion of a procedure and that St. Goar fails to disclose or teach “all of the steps of the claimed method” (p. 8).  In response to Applicant's argument that St. Goar does not include certain features of Applicant's invention, the limitations on which the Applicant relies (i.e., the affirmative step of no clips being left behind after a procedure is complete and/or any method steps for that matter) are not stated in the claims.  Therefore, it is irrelevant whether the reference includes those features or not.  Claim 21 is a device claim that only requires the clip portion to be disclosed or taught to be detachable (see claim 21).  St. Goar expressly discloses similar clip styles comprising a central post with two opposed jaws (see embodiments of Figs. 42A-43 and 86-87C) wherein such tissue clips are expressly taught to be detachable/releasable for either use as a permanent fixation device ([0236]) or a temporary fixation device while another exterior element is then further applied as the permanent fixation device ([0236]).  Applicant’s arguments improperly either apply to methods claim steps in general, method limitations that are not found in the device claim of claim 21, or directly contradict the express disclosure and/or teachings of St. Goar.  For at least these reasons, Applicant’s arguments are not persuasive.

Claim Rejections - 35 USC § 103
Claims 21-27, 31 and 36 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over the embodiment of Figs. 42A-43 of St. Goar et al. (US 2005/0021057) in view of the embodiment of Figs. 86-87C of St. Goar et al. (US 2005/0021057).
St. Goar discloses (see Figs. 42A-43) heart valve repair devices comprising the following claim limitations:
(claim 21) a handle (i.e. proximal end of catheter 140, as shown in Fig. 42A; [0180]-[0181]; device has proximally extending catheter pull wires that are independently actuatable by the user); an elongate member (140, Fig. 42A), a proximal end of which is coupled to the handle (as shown in Fig. 42A; [0180]-[0181]; device has proximally extending catheter pull wires that are independently actuatable by the user); a clipping portion (142, Fig. 42A) coupled to a distal end of the elongate member (140) (as expressly shown in Fig. 42A), the clipping portion (142) including first and second side clip arms (146/148; Fig. 42B) and a middle clip arm (144, Fig. 42B), the first side clip arm (146) being operable to (i.e. capable of) move between an open position in which a distal end of the first side clip arm (146) is separated from the middle clip arm (144) (see ghost lines in Fig. 42B; [0180]-[0181]; jaws 146/148 expressly openable independently and the first jaw 146 is opened to a “capture position” to first capture a first leaflet, as shown in Fig. 42A) and a closed position in which the distal end of the first side clip (146) arm is drawn toward the middle clip arm (144) to close over any tissue received between the first side clip arm (146) and the middle clip arm (144) (as expressly shown in Fig. 42A; [0180]-[0181]) and the second side clip arm (148) being operable to (i.e. capable of) move between an open position in which a distal end of the second side clip arm (148) is separated from the middle clip arm (144) (as expressly shown in Fig. 42A; [0180]-[0181]; jaws 146/148 independently opened to “capture” positions by respective pull wires) and a closed position in which the distal end of the second side clip arm (148) is drawn toward the middle clip arm (144) to close over any tissue received between the second side clip arm (148) and the middle clip arm (144) (as expressly shown in Figs. 43; [0180]-[0181]); and a connecting member (i.e. pull wire; [0180]) included within the elongate member (140) and extending from the handle to the clipping portion (142) to operate the clipping portion (142) to move the first and second side clip arms 146/148) between the open and closed positions ([0180]-[0181]; each of jaws 146/148 independently actuated between an open “capture” position and a closed gripping position via respective pull wires);
(claim 22) wherein each of the first and second side clip arms (146/148) is coupled to the clipping portion (142) via a hinge (as shown in Fig. 42B) permitting the first and second side clip arms (146/148) to actuate about the hinge between the open and closed positions (as shown between ghost lines and solid lines in Fig. 42B; [0180]-[0181]), the middle clip arm (144) being fixed with respect to the hinge ([0180]; middle jaw 144 expressly fixed);
(claim 24) wherein the connecting member (i.e. pull wire) is operable to (i.e. capable of) move the first side clip arm (146) to the open position by applying an opening force to the first side clip arm (146) ([0180]-[0181]; jaw 146 independently opened to a open “capture” position via actuation of a pull wire);
(claims 25 and 26) wherein the connecting member includes a first cable (i.e. a first pull wire) and wherein the connecting member includes a second cable (i.e. a second pull wire) ([0180]-[0181]; jaws 146/148 are each independently opened/actuated between open “capture” positions and closed gripping positions by respective pull wires);
(claim 27) wherein the connecting member (i.e. pull wire) includes a link (as shown in Figs. 42A-43; [0180]-[0181]; each respective pull wire is expressly linked/connected to a respective clip arm 146/148);
(claim 31) wherein the connecting member (i.e. pull wire) is operable to (i.e. capable of) permit movement of the first side clip arm (146) between the open and closed positions independently of the movement of the second side clip arm (148) between the open and closed positions ([0180]-[0181]; jaws 146/148 independently actuated between an open “capture” position and a closed pinching position by respective pull wires); and
(claim 36) an elongate member (140, Fig. 42A) extending from a proximal end that, during use, remains outside a body accessible to a user of the device (as shown in Fig. 42A; [0179]-[0181]; catheter 140 and guide catheter 40 are both fully capable of providing both antegrade or retrograde approached to the target site from outside the patient); a clip (142, Fig. 42A) coupled to a distal end of the elongate member (140) (as expressly shown in Fig. 42A), the clip (142) including a base (i.e. hinge portion), a middle clip arm (144) fixed to the base ([0180]; middle jaw 144 expressly fixed), a first side clip arm (146; Fig. 42B) coupled to the base for movement between an open position in which a distal end of the first side clip arm (146) is separated from a distal end of the middle clip arm (144) (see ghost lines in Fig. 42B; [0180]-[0181]; jaws 146/148 expressly openable independently and the first jaw 146 is opened to a “capture position” to first capture a first leaflet, as shown in Fig. 42A) and a closed position in which the distal end of the first side clip arm (146) is drawn toward the middle clip arm (144) to clip any tissue received between the first side clip arm (146) and the middle clip arm (144) (as expressly shown in Fig. 42A; [0180]-[0181]) and a second side clip arm (148) coupled to the base for movement between an open position in which a distal end of the second side clip arm (148) is separated from a distal end of the middle clip arm (144) (as expressly shown in Fig. 42A; [0180]-[0181]; jaws 146/148 independently opened to “capture” positions by respective pull wires) and a closed position in which the distal end of the second side clip arm (148) is drawn toward the middle clip arm (144) to clip any tissue received between the second side clip arm (148) and the middle clip arm (144) (as expressly shown in Figs. 43; [0180]-[0181]); and a connecting member (i.e. pull wire; [0180]) extending from the clip (142) through the elongate member (140) to the proximal end of the elongate member (140) to permit a user to move the first and second side clip arms (146/148) between the open and closed positions ([0180]-[0181]; each of jaws 146/148 independently actuated between an open “capture” position and a closed gripping position via respective pull wires).
The embodiment of Figs. 42A-43 of St. Goar, as applied above, discloses heart valve repair devices comprising all the limitations of the claim except for the clipping portion being detachably coupled to the elongate member and the first and second side clip arms being biased toward the closed position.
However, the embodiment of Figs. 86-87C of St. Goar teaches a similar heart valve repair device wherein the clipping portion (1113, Fig. 86) is detachably coupled to the elongate member (1102, Fig. 86) ([0236]; after grasping leaflets, clipping portion 1113 can be left in place as either temporarily and/or permanent fixation device as needed) and the first and second side clip arms (both of 1120) being biased toward the closed position ([0236]; clip arms 1120 expressly biased to collapse under spring loading) in order to beneficially both allow for clip permanent implantation/fixation if alternate valve repair is not appropriate and for simplifying surgical procedures by minimizing physician-based actuator manipulation time to only a capture step while naturally biasing the clip toward its closed delivery/pinching configuration (as shown in Figs. 86-87C; [0236]).  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the device of the embodiment of Figs. 42A-43 of St. Goar to have the clipping portion being detachably coupled to the elongate member and the first and second side clip arms being biased toward the closed position in order to beneficially both allow for clip permanent implantation/fixation if alternate valve repair is not appropriate and for simplifying surgical procedures by minimizing physician-based actuator manipulation time to only a capture step while naturally biasing the clip toward its closed delivery/pinching configuration, as taught by the embodiment of Figs. 86-87C of St. Goar.

Claims 28-30 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over the embodiment of Figs. 42A-43 of St. Goar in view of the embodiment of Figs. 86-87C of St. Goar as applied to claim 21 above, and further in view of Lingua (US 4,519,392).
The embodiments of St. Goar, as applied above, discloses and/or teach heart valve repair devices comprising all the limitations of the claim except for the clipping portion includes a first locking mechanism for locking the first side clip arm in the closed position, a second locking mechanism for locking the second side clip arm in the closed position, and the first locking mechanism including interlocking teeth on the first side clip arm and the middle clip arm.  
However, Lingua teaches (see Figs. 1a-1b) a similar clipping device comprising a clipping portion having pivotably coupled adjacent clip arms including a first locking mechanism (10; Figs. 1a-1b) for locking the first side clip arm (17, Figs. 1a-1b) in the closed position (as shown in Fig. 1b), a second locking mechanism for locking the second side clip arm in the closed position (it would have been obvious to one having ordinary skill in the art at the time the invention was made to construct the clip of St. Goar with a second locking mechanism (i.e. between jaws 144/148, in Fig. 42B of St. Goar), since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8), and the first locking mechanism (10) including interlocking teeth (25, Fig. 1a-1b) on the first side clip arm (17) and the middle clip arm (19, Figs. 1a-1b) in order to beneficially provide selective locking of target tissue between respective jaws of an implantable clip while further providing a tight grasp on the target tissue without severing the clipped tissue (col. 1, line 66-col. 2, line 3; col. 4, lines 14-36).  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the device of the embodiments of St. Goar to have the clipping portion include a first locking mechanism for locking the first side clip arm in the closed position, a second locking mechanism for locking the second side clip arm in the closed position, and the first locking mechanism including interlocking teeth on the first side clip arm and the middle clip arm in order to beneficially provide selective locking of target tissue between respective jaws of an implantable clip while further providing a tight grasp on the target tissue without severing the clipped tissue, as taught by Lingua.

Claims 32-35 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over the embodiment of Figs. 42A-43 of St. Goar in view of the embodiment of Figs. 86-87C of St. Goar as applied to claim 21 above, and further in view of Adams et al. (US 2005/0182426).
The embodiments of St. Goar, as applied above, discloses and/or teach heart valve repair devices comprising all the limitations of the claim except for the elongate member being sufficiently flexible to permit insertion of the clipping portion into a target site within a body via a flexible endoscope, and wherein the clipping portion is detachably coupled to the elongate member via either a frangible link or a clasp operable via an actuation mechanism on the handle.  
However, Adams teaches a similar clipping device wherein the elongate member is sufficiently flexible to permit insertion of the clipping portion into a target site within a body via a flexible endoscope (see Abstract; [0001]; [0068]; [0102]), and wherein the clipping portion is detachably coupled to the elongate member via either a frangible link ([0076]; [0082]; [0094]; a plurality of various frangible links expressly taught for permanent clip portion release) or a clasp (2104, Fig. 21; a clasp expressly defined as “a device (such as a hook) for holding objects or parts together”; see https://www.merriam-webster.com/dictionary/clasp) operable via an actuation mechanism on the handle (see Abstract; [0097]; clasp 2104 expressly actuated/operated by via the handle) in order to beneficially provide access/delivery to a target region while further allowing for optical review of the procedure and its results (see Abstract; [0001]; [0068]; [0102]), and further allow a practitioner to permanently deploy the device in a locked/closed position once the target tissue has been properly clipped/grasped while further eliminating extraneous components that take up space and complicate conventional release assemblies ([0068]; [0076]-[0077]; [0083]; [0102]-[0103]).  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the device of the embodiments of St. Goar to have incorporate the elongate member being sufficiently flexible to permit insertion of the clipping portion into a target site within a body via a flexible endoscope, and wherein the clipping portion is detachably coupled to the elongate member via either a frangible link or a clasp operable via an actuation mechanism on the handle in order to beneficially provide access/delivery to a target region while further allowing for optical review of the procedure and its results, and further allow a practitioner to permanently deploy the device in a locked/closed position once the target tissue has been properly clipped/grasped while further eliminating extraneous components that take up space and complicate conventional release assemblies, as taught by Adams.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert Lynch whose telephone number is (571)270-3952.  The examiner can normally be reached on Monday-Friday (9:00AM-6:00PM, with alternate Fridays off).
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Elizabeth Houston, at (571) 272-7134.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If there are any inquiries that are not being addressed by first contacting the Examiner or the Supervisor, you may send an email inquiry to TC3700_Workgroup_D_Inquiries@uspto.gov.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT A LYNCH/Primary Examiner, Art Unit 3771